Citation Nr: 1134661	
Decision Date: 09/15/11    Archive Date: 09/23/11	

DOCKET NO.  08-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the VARO in Waco, Texas, that denied entitlement to the benefit sought.  A review of the record reveals that in October 2010, the Board determined that the Veteran had submitted sufficiently new and material evidence to reopen a previously denied claim of entitlement to service connection for hearing loss disability.  The case was then remanded for further development.  It has been returned to the Board for appellate review.  

No other issue is in proper appellate status at this time.  A review of the record reveals that by rating decision dated in April 2010, service connection for a left hand disability, a right hip disability, a left knee disorder, a left foot disorder, vertigo, gastroenteritis, dermatitis, psoriasis, and headaches was denied.  The Veteran was notified of the determination by communication that same month.  

FINDING OF FACT

The Veteran's hearing loss disability is related to her military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are reasonably met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2010).

In light of the full grant of benefits with regard to the claim for service connection, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 510 (1991).  The Board notes that there has been compliance with the mandates of the VCAA throughout the course of the appeal.  

Pertinent Law and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, where Veterans served ninety (90) days or more of active service during a war, or after December 31, 1946, certain chronic diseases, such as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes initially that the Veteran did not have active service during a period of war; however, the evidence does not suggest, and she does not contend that she engaged in combat with the enemy, or that her claimed hearing loss disability is related to combat.  As such, the combat rule is not for application.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

The Veteran essentially maintains that she sustained a hearing loss disability as a result of her noise exposure to artillery fire while on active service.  Her DD Form 214 indicates that she was awarded the Marksman Badge for Rifle and Pistol firing and her exposure to the sound of small arms fire in service is recognized.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by the criteria set forth in 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability where the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or when the auditory thresholds for at least of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection of a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this case, service treatment records show that the Veteran was seen on periodic occasions for a number of complaints, including hearing difficulties.  On one occasion in June 1986, an audiogram study showed mild high frequency sensorineural hearing loss above 4,000 hertz in the right ear and severe high frequency sensorineural hearing loss above 3,000 hertz in the left ear.  

In her report of medical history made at the time of separation examination in January 1987, notation was made of hearing loss.  An audiogram study at that time showed a decibel loss of 20, 30, 25, 25, 30, and 30 at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 hertz respectively in the right ear.  In the left ear there was a 20 decibel loss at 500 hertz, a 30 decibel loss at 1,000 hertz, a 25 decibel loss at 2,000 hertz, a 30 decibel loss at 3,000 hertz, a 45 decibel loss at 4,000 hertz, and a 100 decibel loss at 6,000 hertz.

Post service medical evidence includes the report of a VA audiologic examination accorded the Veteran in April 2004.  The Veteran gave a history of military noise exposure primarily from heavy artillery.  Current audiometric examination showed bilateral high frequency sensorineural hearing loss in both ears at 6,000 and 8,000 hertz.  Audiometric thresholds were normal in both ears between 5,000 hertz and 4,000 hertz.  Speech reception threshold scores and discrimination scores were reported as normal.  Diagnoses were made of bilateral high frequency sensorineural hearing loss and bilateral constant tinnitus (service connection is in effect for tinnitus).  

Another audiological evaluation was accorded the Veteran by VA in June 2007.  At that time the decibel loss was 30, 20, 10, 15, and 15 at 500, 1,000, 2,000, 3,000, and 4,000 hertz respectively in the right ear.  In the left ear, the decibel loss was recorded as 20, 25, 20, 25, and 35 at 500, 1,000, 2,000, 3,000 and 4,000 hertz in the right ear.  Speech recognition in the right ear was listed as 96 percent while that in the left ear was recorded as 100 percent.

Additional evidence includes the report of audiometric examination of the Veteran by a private otolaryngologist in February 2008.  The Veteran dated her symptoms to here time in the military when she was exposed to loud noises.  Audiometric evaluation showed normal mild hearing loss at 500, 1000, 2,000 and 4,000 hertz.  From 6,000 to 8,000 hertz, there was severe hearing loss bilaterally.  Discrimination was reported as very good in the right ear and fair in the left ear.  The examiner gave a number of 88 percent discrimination in the right ear and 72 percent in the left ear.  The examiner stated that he used the Maryland CNC word list.  It was his opinion that "it is more likely than not that the hearing loss is associated with her exposure to loud noises while in the military."

Additional evidence includes a report of VA audiometric examination of the Veteran in June 2011.  The claims file was reviewed by the examiner.  Each ear showed a 25 decibel loss at 500 hertz, a 25 decibel loss at 1,000 hertz, a 20 decibel loss at 3,000 hertz, and a 25 decibel loss at 4,000 hertz.  At 2,000 hertz, the left ear showed a 25 decibel loss while the right showed a 20 decibel loss.  The average loss in the left ear was listed as 23.75 decibels while that in the right was listed as 22.5 decibels.  Speech recognition score in the left ear was given as 96 percent while that of the right ear was given as 94 percent.  The examiner stated the diagnosis was "clinically normal hearing acuity across frequencies used for VA rating purposes."  The examining audiologist referred to the entrance hearing examination showing normal hearing acuity in both ears, with the separation examination in January 1987 showing significant threshold shifts at 1,000, 2,000, 3,000, and 4,000 hertz bilaterally.  She also indicated that an April 1986 emittance result showed normal middle ear pressure and mobility in both ears while hearing examination showed loss above 3,000 hertz in the left ear and 4,000 hertz in the right ear.  Auditory brain stem response testing in June 1986 showed hearing within normal limits in both ears.  It was stated that test results varied from normal to high frequency loss through 1986.  Noting the significant thresholds shifts on entrance and separation examination, she stated "it is the opinion of this audiologist hearing loss/significant threshold shifts is at least as likely as not the result of or caused by military service."  

The presence of a disability at any time during the claim process can justify a grant of service connection, even when the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the most recent medical evidence of record, that being the June 2011 audiometric test accorded the Veteran, showed that she had clinically normal hearing acuity across the frequencies used for VA rating purposes.  The findings do not equate to a hearing loss disability under 38 C.F.R. § 3.385 for VA compensation purposes.  

However, the Board notes that at the time of audiometric examination by a private otolaryngologist in February 2008, the Veteran's speech recognition scores were listed as well below the 94 percent referred to in the criteria set forth at 38 C.F.R. § 3.385 with regard to what constitutes a hearing loss "disability" for VA purposes.

The Veteran herself has testified with regard to her exposure to acoustic trauma while in service and having had problems with her hearing ever since the service.  The service treatment records themselves indicate she was seen for hearing complaints and the June 2011 VA audiologist referred to threshold changes during the course of her service.  With the discrimination impairment reported at the time of the 2009 and the borderline discrimination score of 94 percent recorded at the time of the recent 2011 examination, the Board finds that the criteria set forth at 38 C.F.R. § 3.385 are met and service connection should therefore be granted for a bilateral hearing loss disability.  


ORDER

Service connection for bilateral hearing loss disability is granted.  


	                     ______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


